Atkinson, J.
1. The marriage of a boy in his sixteenth year, although declared by the Code to be void in the sense of being absolutely void, may nevertheless be ratified and confirmed by continuing, after arriving at the age of seventeen years, to cohabit with his wife as such. Smith v. Smith, 84 Ga. 440 (11 S. E. 496, 8 L. R. A. 362); Luke v. Hill, 137 Ga. 159 (73 S. E. 345).
2. The evidence in the present case was sufficient to authorize a finding that the defendant below was only in his sixteenth year at the time of the marriage ceremony between him and the plaintiff, duly performed by a justice of the peace in pursuance of a marriage license; but that he continued to cohabit with the plaintiff as his wife for several months after he had arrived at the age of seventeen years. Accordingly, the judge did not err in holding that the inchoate and imperfect marriage between the plaintiff and the defendant had been completed and confirmed by such cohabitation by them as man and wife, and that the defendant was the lawful husband of the plaintiff.
3. The foregoing rulings deal with the only assignments of error made in the bill of exceptions. It follows that the judge did not err in awarding temporary alimony and attorney’s fees to the plaintiff below, it appearing that she and the defendant were living in a bona fide state of sep- ■ aration at the time of the application for alimony, and at the time of the judgment excepted to.

Judgment affirmed.


All the Justices concur.

Alimony, etc. Before Judge Felton. Bibb superior court. November 24, 1911.
Claud Estes and Walter Defore, for plaintiff in error.
C. H. Hall Jr., contra.